Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered April 19, 1993, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions of errors regarding the admission of certain testimony and the failure of the trial court to give limiting instructions were not preserved for appellate review (see, People v Udzinski, 146 AD2d 245). In any event, the errors, if any, do not warrant reversal in the exercise of our interest of justice jurisdiction.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Rosenblatt, O’Brien and Hart, JJ., concur.